Citation Nr: 1646132	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO. 12-28 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent for residuals of a traumatic brain disorder (TBI) with cognitive disorder from April 8, 2009 to June 8, 2015 and in excess of 40 percent from June 9, 2015 to the present. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to July 2003 and from September 2005 to August 2007. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. The claim was remanded in January 2015 for evidentiary development. An August 2015 rating decision increased the Veteran's rating to 40 percent, with an effective date of June 2015.  In January 2014, the Veteran and his spouse testified at a videoconference hearing before the Veterans Law Judge whose signature appears at the end of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In January 2015, the claim was remanded so that several VA examinations could be afforded to assess the severity and composition of the TBI residual disability picture. The Board then specifically directed a psychiatric examination, which to date has not been conducted. In the supplemental statement of the case, the RO explained that the Veteran failed to report to his psychiatric examination and there were no efforts made to reschedule. 

A report of contact notes that the psychiatric examination was scheduled for the same date as other directed examinations. However, the Veteran stated that he was scheduled for National Guard duty on the day of the psychiatric examination, which was why he was unable to report. He requested that the examination be rescheduled. 

Good cause has been shown for the Veteran's absence, and the claim will be remanded for the directed psychiatric examination. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a psychiatric examination so as to evaluate the severity of any mental health symptomatology associated with his TBI residuals. 

All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a psychiatric disorder(s) is diagnosed, the examiner must identify and explain the elements supporting each diagnosis. 

The VA examiner must render an opinion as to whether any Veteran's psychiatric disorder, in whole or in part, was caused by any incident during the Veteran's service, including, but not limited to, his exposure to improvised explosive devices (IEDs) while serving on active duty in Iraq in 2007. The examiner is to be informed that exposure to IED blasts has previously been conceded by VA and that TBI residuals are subject to service connection. Should psychiatric manifestations be part and parcel of the service-connected disability picture for TBI residuals, such a fact must be expressly noted.  

If it is determined that the psychiatric disorder was not caused by the Veteran's service, the VA examiner must render an opinion as to whether that disorder is proximately due to or has been aggravated by a disorder for which service-connection has already been established - STATED ALTERNATIVELY, DOES THE VETERAN HAVE A DEPRESSIVE OR ANXIETY DISORDER THAT IS PART OF, OR OTHERWISE CAUSED OR AGGRAVATED BY, THE SERVICE-CONNECTED TRAUMATIC BRAIN INJURY RESIDUALS.

The examiner should note as to if any psychiatric symptomatology associated with the TBI residuals cause mild, moderate, or severe impairment with judgment or in other areas of functional impairment. He or she should address any issues with orientation associated with psychiatric manifestations, and should address the extent of interference on daily activities (both socially and in employment context). 

2. Following the above-directed development, re-adjudicate the claim. Should the claim not be granted in its entirety, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




